Case 2:20-mc-00076-MWF-MRW Document 16-6 Filed 09/03/20 Page 1 of 10 Page ID #:628




                           EXHIBIT 3
                      Notice of Entry of Judgment

                             Randazza v. Mayers
Case 2:20-mc-00076-MWF-MRW Document 16-6 Filed 09/03/20 Page 2 of 10 Page ID #:629
                                                                             Electronically Filed
                                                                             6/21/2017 5:14 PM
                                                                             Steven D. Grierson
                                                                             CLERK OF THE COURT


     1   NEOJ
         Ronald D. Green (Nev. Bar No. 7360)
     2   Alex J. Shepard (Nev. Bar No. 13582)
         RANDAZZA LEGAL GROUP, PLLC
     3   4035 S. El Capitan Way
         Las Vegas, NV 89147
     4   Telephone: 702-420-2001
         Facsimile: 702-420-2003
     5   ecf@randazza.com
     6                          EIGHTH JUDICIAL DISTRICT COURT
                                   CLARK COUNTY, NEVADA
     7
         JENNIFER RANDAZZA, an individual, )         Case No.: A-14-699072-C
     8                                     )
                      Plaintiff            )         Dept. No.: XXXII
     9                                     )
                vs.                        )         NOTICE OF ENTRY OF ORDER
    10                                     )
         ALEXANDRA MELODY MAYERS, )
    11   a/k/a      MONICA      FOSTER, an )
         individual, JANE DOE, and JOHN )
    12   DOE,                              )
                                           )
    13                Defendants.          )
                                           )
    14
    15          PLEASE TAKE NOTICE that on June 13, 2017, the Court entered its Order

    16   Granting Plaintiff Jennifer Randazza’s Motion for Final Judgment (as to

    17   Damages).    A true and correct copy of the Order is attached hereto as

    18   Exhibit 1.

    19

    20   Dated June 21, 2017.
                                                         RANDAZZA LEGAL GROUP, PLLC
    21                                                   /s/ Alex J. Shepard
    22
                                                         Ronald D. Green
    23                                                   Alex J. Shepard

    24                                                   Attorneys for Plaintiff
                                                         Jennifer Randazza
    25
    26
    27
                                                 -1-
                                       Notice of Entry of Order
                                           A-14-699072-C

                                    Case Number: A-14-699072-C
Case 2:20-mc-00076-MWF-MRW Document 16-6 Filed 09/03/20 Page 3 of 10 Page ID #:630




     1                                                              Case No. A-14-699072-C

     2                                 CERTIFICATE OF SERVICE

     3         I HEREBY CERTIFY that the foregoing document was served upon the
     4   following individual via email and U.S. Mail.

     5
               Alexandra Mayers
     6         1121 South Military TR #147
               Deerfield Beach, FL 33442
     7         <alexandramayers@yahoo.com>
     8
         This 21st day of June 2017.
     9                                                   Employee,
                                                         Randazza Legal Group, PLLC
    10
    11

    12

    13
    14

    15
    16

    17

    18
    19

    20
    21

    22

    23
    24

    25
    26

    27
                                                   -2-
                                         Notice of Entry of Order
                                             A-14-699072-C
Case 2:20-mc-00076-MWF-MRW Document 16-6 Filed 09/03/20 Page 4 of 10 Page ID #:631




                             EXHIBIT 1
Case 2:20-mc-00076-MWF-MRW Document 16-6 Filed 09/03/20 Page 5 of 10 Page ID #:632
                                                                                                Electronically Filed
                                                                                                6/21/2017 2:27 PM
                                                                                                Steven D. Grierson
                                                                                                CLERK OF THE COURT




       1   ORDR
           Ronald D. Green (NV Bar No. 7360)
       2 Alex J. Shepard (NV Bar No. 13582)
           R A N D A Z Z A L E G A L G R O U P, P L L C
       3 4035 S. El Capitan Way
          Las Vegas, NV 89147
       4 Telephone: 702-420-2001
           Facsimile: 305-437-7662
       5 ecf@randazza.com

       6 Attorneys for Plaintiff,
         Jennifer Randazza
       7



                                        EIGHTH JUDICIAL DISTRICT COURT

                                               CLARK COUNTY, NEVADA


      11 JENNIFER RANDAZZA, an individual                            Case No.: A-14-699072-C
                                                                     Dept. No.: XXXII
      12                Plaintiff,



      1 4 A L E X A N D R A M E L O D Y M AY E R S , a / k / a
          MONICA FOSTER, an individual, JANE DOE,
      15 and JOHN DOE,

      16                 Defendants.


                           ORDER GRANTING PLAINTIFF JENNIFER RANDAZZA^S
      18 MOTION FOR FINAL JUDGMENT (AS TO DAMAGES

      19 This matter, having come before the Court on Plaintiff Jennifer Randazza's Motion for
      20 Final Judgment, and it appearing, upon argument of counsel and for good cause shown, it is
      21 hereby ordered that the motion is GRANTED as to the issue of damages:

      22            L           FACTUAL                    BACKGROUND

      23 Defendant Alexandra Mayers ("Mayers") owns the Twitter account @MonicaFoster. On
      24 February 1, 2014, February 2,2014, and April 2, 2014, Mayers authored and published a number

      25 of "tweets" on her @MonicaFoster Twitter profile, which were aimed at the Plaintiff and her

      26 family. While not all of the communications aimed at the Randazzas are in evidence, the more

      27 egregious examples are as follows:

                                     Order Granting Motion for Final Judgment (as to Damages)
                                                          A-14-699072-C




                                                 Case Number: A-14-699072-C
Case 2:20-mc-00076-MWF-MRW Document 16-6 Filed 09/03/20 Page 6 of 10 Page ID #:633
Case 2:20-mc-00076-MWF-MRW Document 16-6 Filed 09/03/20 Page 7 of 10 Page ID #:634




       1 Mayers's April 19, 2014 tweet crossed the line from civil liability to criminal liability, and the

       2 Court takes judicial notice of the July 25, 2014 Protective Order.

       3 On July 12,2016, the Court granted summary judgment in favor of Mrs. Randazza, finding

       4 that Mayers's statements on Twitter were false and defamatory per se and placed Mrs. Randazza

       5 in a false light. The Court also found that Mayers acted recklessly in making these statements.

       6 Throughout this litigation, and until at least February 2017, Mayers continued to make

       7 harassing and threatening statements on her Twitter account directed at Mrs. Randazza and her

       8 family. In these Twitter posts, among other things, she repeated some of the statements that the

       9 Court had already deemed false and defamatory. She additionally stated that these false and

      10 defamatory statements were accurate and that she did not apologize for any of her statements.

      11 On December 16, 2016, Mrs. Randazza filed her Brief on Damages with the Court. She

      12 provided evidence of actual damages to her reputation in the form of a report from the reputation

      13 management company Relevant Research Inc. asserting that, in order to rehabilitate Mrs.

      14 Randazza's reputation after Mayers made her false and defamatory statements, Mrs. Randazza

      15 would need to conduct a multi-faceted, 18-month long Intemet campaign that would cost her

      16 between $58,100 and $66,600. This report was supported by a declaration from Michael

      17 Podolsky, an agent of Relevant Research, Inc. Mayers did not challenge or rebut this evidence.

      18 Mrs. Randazza also provided declaration testimony that she had unusual difficulty securing

      19 employment, that she suffered significant emotional harm, and that her personal relationships

      20 suffered as a result of Mayers's statements. She additionally provided declaration testimony that
      21 she did not have a significant online presence before Mayers made her statements. Mayers did

      22 not challenge or rebut this evidence.'
      23


      24


      25 —;
                 Mrs. Randazza also sought punitive damages in the Brief on Damages. During the hearing
      26 on the Motion for Final Judgment, however, counsel for Mrs. Randazza expressed that, while she
           believes punitive damages are more than justified given Mayers's conduct, she is willing to
      27 withdraw this request for the sake of judicial efficiency.
                                                            _




                                  Order Granting Motion for Final Judgment (as to Damages)
                                                      A-I4-699072-C
Case 2:20-mc-00076-MWF-MRW Document 16-6 Filed 09/03/20 Page 8 of 10 Page ID #:635
Case 2:20-mc-00076-MWF-MRW Document 16-6 Filed 09/03/20 Page 9 of 10 Page ID #:636




       1 Mrs. Randazza has already prevailed on her defamation per se and false light claims, and

       2 is thus entitled to these damages. She has provided evidence of the cost of remediating the actual

       3 reputation harm of between $58,100 and $66,600, as well as testimony regarding possible lost

       4 employment opportunities and loss of anonymity on the Internet. These damages are

       5 compensable.

       6 B. Mrs. Randazza is Entitled to Actual Damages for Emotional Harm

       7 A false light claim in Nevada allows for the recovery of a plaintiffs emotional harm,

       8 which is one of the distinguishing factors between false light and defamation claims. See

       9 Franchise Tax Board v. Hyatt, 335 P.3d 125, 142 (2014). While Mrs. Randazza alleges

      10 significant emotional distress as a result of Mayers's statements, she does not allege any particular
      11 physical or emotional disorder. Her emotional damages thus fall into a category of emotional

      12 distress that do not necessarily require expert testimony or documentation of medical expenses.

      13 Robertsv. Cw/y. 5c/?. DwA, 312 F.R.D. 594,607 (D. Nev. 2016) (citing £:E0C v. Wal-Mart

      14 Stores. Inc., 276 F.R.D. 637, 640-41 (E.D. Wash. 2011)).

      15 Mrs. Randazza has provided unrebutted testimony that she suffered emotional distress as

      16 a result of Mayers's conduct. It is also significant that during the course of litigation Mayers

      17 continued to engage in the same conduct, aimed at Mrs. Randazza and her family. For example,

      18 the statement from April 19, 2014 referring to "projectiles that travel around 681.8 MPH" can

      19 only reasonably be interpreted as an allusion to bullets being fired from a gun, thus constituting a

      20 clear threat of violence, which placed the Plaintiff and her family in fear of bodily harm. {See

      21 Exhibit 3 to Motion for Permanent Injunction (application for Temporary Protective Order; see

      22 also Exhibit 4 to Motion for Permanent Injunction (Temporary Protective Order.)) Mrs. Randazza

      23 successfully secured a protective order against Mayers due to the severity of this behavior. Id.

      24 Her emotional harms are thus compensable as well.

      25


      26

      27
                                                            _




                                  Order Granting Motion for Final Judgment (as to Damages)
                                                      A-14-699072-C
Case 2:20-mc-00076-MWF-MRW Document 16-6 Filed 09/03/20 Page 10 of 10 Page ID
                                 #:637




     1                                            III.    CONCLUSION

     2           Accordingly, IT IS HEREBY ORDERED that Plaintiffs Motion is GRANTED. It is

     3   ORDERED and adjudged that Plaintiff Jennifer Randazza is awarded damages as follows:

     4           1. Presumed damages in the amount of $50,000.

     5           2. Actual reputational damages in the amount of $66,600.00.

     6           3. Actual emotional damages in the amount of $50,000.00.

     7           IT IS FURTHER ORDERED that there is a final judgment against Defendant Alexandra

     8   Mayers in the amount of $166.600.00, for which let execution issue immediately.
     9           IT IS FURTHER ORDERED that this Order authorizes the imposition of any costs and

    10   fees that Mrs. Randazza and her counsel incur in collecting the $166,600.00, and the court retains

    11   jurisdiction for the purpose of permitting a motion for fees and costs incurred in collection efforts.

    12           Dated this day of ^ 2017
    13


    14


    15                                                               DISTRICT COURT JUDGE


    16   Submitted                          by:            O E PA RT M E M T                       32
    17
         /s/ Alex J. Shepard
    18   Ronald D. Green (NV Bar No. 7360)
         Alex J. Shepard (NV Bar No. 13582)
    19   R A N D A Z Z A L E G A L G R O U P, P L L C
         4035 S. El Capitan Way
    20   Las Vegas, NV 89147
    21
         ecf@randazza.com

    22   Counsel for Plaintiff
         Jennifer Randazza
    23


    24


    25


    26


    27


                                                             - 6 -
                                   Order Granting Motion for Final Judgment (as to Damages)
                                                         A-14-699072-C
